IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                          October 2, 2007

                                     No. 07-40272                     Charles R. Fulbruge III
                                   Summary Calendar                           Clerk


CLARENCE BONDS

                                                  Plaintiff - Appellant
v.

ALLIANCE BANK; TOM SELLER; BREIT PRICE;
SAM HALL; KENNETH HALL; PAULA
SHIROMA BENDER

                                                  Defendants - Appellees



                   Appeal from the United States District Court
                    for the Eastern District of Texas, Sherman
                                USDC 4:06-CV-207


Before REAVLEY, SMITH, and BARKSDALE, Circuit Judges.
PER CURIAM:*
       This court has read Clarence Bonds’ complaints against the six defendants
and the voluminous papers filed in the record, and we have to conclude that he
has not raised any claim under the federal law. The magistrate judge in his
report on February 7 explains the reasons for this. Judge Schneider considered



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                 No. 07-40272

the claims and concurred with the magistrate judge. Federal law for the reasons
already stated allows no jurisdiction or provision for any claim Bonds has made.
      The judgment is AFFIRMED.




                                       2